Citation Nr: 0943614	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
onychomycosis of hands and feet with quiescent bilateral 
tinea pedis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to July 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In the Veteran's June 2006 VA 
Form 9, substantive appeal, he requested a hearing before the 
Board.  In September 2009, he was advised that he was 
scheduled for a videoconference hearing on October 13, 2009; 
he failed to appear for such hearing.


FINDING OF FACT

On October 13, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran in writing that he intended to withdraw his appeal 
seeking an increased rating for onychomycosis of hands and 
feet with quiescent bilateral tinea pedis; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claim pertaining to the 
rating for onychomycosis of hands and feet with quiescent 
bilateral tinea pedis; the Board has no further jurisdiction 
in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, given the appellant's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In a written statement received by the RO on October 13, 
2009, the Veteran withdrew his appeal seeking a rating in 
excess of 10 percent for onychomycosis of hands and feet with 
quiescent bilateral tinea pedis.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
the appeal must be dismissed.







ORDER

The appeal seeking a rating in excess of 10 percent for 
onychomycosis of hands and feet with quiescent bilateral 
tinea pedis is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


